In an action to recover damages for the demolition of certain premises pursuant to section C26-80.0 of the *603Administrative Code of the City of New York without having given notice to the plaintiff mortgagee, the City of New York appeals from an order of the Supreme Court, Kings County, dated February 24, 1976, which, inter alia, granted plaintiffs motion for summary judgment as against it. Order affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Schwartzwald at Special Term. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.